     Case 1:18-cv-00766-AWI-SKO Document 46 Filed 06/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTOPHER LIPSEY, JR.,                          No. 1:18-cv-00766-AWI-SKO (PC)

12                        Plaintiff,
                                                        ORDER ADOPTING FINDINGS AND
13            v.                                        RECOMMENDATIONS AND DENYING
                                                        MOTION FOR PRELIMINARY INJUNCTION
14    B. SEITZ, et al.,
                                                        (Docs. 30, 35)
15                        Defendants.
16

17          Plaintiff Christopher Lipsey, Jr., is a state prisoner proceeding pro se and in forma
18   pauperis in this civil rights action. This matter was referred to a United States magistrate judge
19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On March 17, 2020, the assigned magistrate judge filed findings and recommendations,
21   recommending that Plaintiff’s motion for a preliminary injunction (Doc. 30) be denied. (Doc. 35.)
22   The magistrate judge found that Plaintiff failed to show that he is likely to suffer irreparable harm
23   without the requested relief. (Id. at 3). The findings and recommendations were served on
24   Plaintiff and provided him 21 days to file objections thereto. (Id. at 4.) Plaintiff has not filed any
25   objections and the time to do so has passed.
26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a
27   de novo review of this case. Having carefully reviewed the entire file, the Court finds the findings
28   and recommendations to be supported by the record and proper analysis.
     Case 1:18-cv-00766-AWI-SKO Document 46 Filed 06/26/20 Page 2 of 2


 1         Accordingly, the Court ORDERS:

 2         1.    The findings and recommendations filed on March 17, 2020 (Doc. 35) are

 3               ADOPTED in full; and,

 4         2.    Plaintiff’s motion for a preliminary injunction (Doc. 30) is DENIED.

 5
     IT IS SO ORDERED.
 6

 7   Dated: June 26, 2020
                                             SENIOR DISTRICT JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                  2
